[DO NOT PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________            FILED
                                                               U.S. COURT OF APPEALS
                                            No. 10-14873         ELEVENTH CIRCUIT
                                        Non-Argument Calendar        JUNE 10, 2011
                                      ________________________        JOHN LEY
                                                                       CLERK
                                           Agency No. A095-264-557


EDWARD HENRY LOMBANA-CANO,

llllllllllllllllllllllllllllllllllllllll                                                   Petitioner,



                                                   versus

U.S. ATTORNEY GENERAL,

l                                                      lllllllllllllllllllllllllllllllllllllllRespondent.

                                     ________________________

                               Petition for Review of a Decision of the
                                    Board of Immigration Appeals
                                    ________________________

                                               (June 10, 2011)

Before PRYOR, MARTIN and ANDERSON, Circuit Judges.

PER CURIAM:
      Edward Henry Lombana-Cano, a native and citizen of Colombia, petitions

this Court to review the decision of the Board of Immigration Appeals that denied

Lombana-Cano’s motion to reconsider. We deny the petition.

      Lombana-Cano failed to specify in his motion to reconsider any errors of

fact and law in the decision of the Board. In his motion, Lombana-Cano repeated

the arguments from his appeal that he had suffered past persecution and feared

future persecution on account of a political opinion that the Revolutionary Armed

Forces of Colombia attributed to him as a dentist working for the Colombian

government. Lombana-Cano v. U.S. Att’y Gen., No. 09-12418, slip op. at 2 (11th

Cir. Jan. 7, 2010). By “merely reiterating arguments previously presented to the

[Board],” Lombana-Cano failed to “‘specify[] . . . errors of fact or law’ as required

for a successful motion to reconsider.” Calle v. U.S. Att’y Gen., 504 F.3d 1324,

1329 (11th Cir. 2007) (quoting 8 C.F.R. § 1003.2(b)(1)). The Board did not abuse

its discretion by denying Lombana-Cano’s motion to reconsider.

      Lombana-Cano’s petition for review is DENIED.




                                          2